Exhbiit 10.14
 
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT is entered into on April 14, 2014 by and between
Universal Solar Technology, Inc. (“Company”), a Nevada corporation having its
principal place of business at No. 1 Pingbei Road 2, Nanping Science &
Technology Industrial Park, Zhuhai City, Guangdong Province, The People’s
Republic of China and Weilei Lv, an Chinese citizen (“Executive”), with
reference to the following facts:


RECITALS


WHEREAS, Company is primarily engaged in the business of development,
manufacturing and distribution of silicon ingots, wafers, high efficiency solar
photovoltaic cells modules and other PV application; and


WHEREAS, Company desires to employ Executive and to ensure the continued
availability to Company of Executive’s services, and Executive desires to accept
such employment from Company and render such services, all in accordance with
and subject to the terms and conditions herein set forth;


NOW, THEREFORE, in consideration of the promises and of the mutual covenants
contained herein, and for other good and valuable consideration, receipt of
which is hereby acknowledged, Company and Executive do hereby agree as follows:


AGREEMENT


1.             Term of Employment.


1.01.           Specified Term.  Company employs Executive, and Executive
accepts employment with Company, for a period of two years beginning on December
29, 2013, and ending on December 28, 2015.


1.02.           Earlier Termination.  This Agreement may be terminated earlier
as hereinafter provided.


1.03.           Continuing Effect. Notwithstanding any termination of this
Agreement except for termination under Section 7.02, at the end of the Term or
otherwise, the provisions of Sections 10 and 11 shall remain in full force and
effect and the provisions of Section 11 shall be binding upon the legal
representatives, successors and assigns of the Executive.


2.             Duties and Obligations of Executive.


2.01.           Title and Description of Duties.  Executive shall serve as the
Chief Financial Officer (“CFO”) of Universal Solar Technology, Inc.  In that
capacity, Executive shall do and perform all services, acts, or things necessary
or advisable to fulfill the duties of a Chief Financial Officer.  However,
Executive shall at all times be subject to the direction of the Chief Executive
Officer (“CEO”), and to the policies established by the Company’s Board of
Directors.
 
 
Page 1 of 10

--------------------------------------------------------------------------------

 
 
2.02.           Loyal and Conscientious Performance of Duties.  Executive agrees
that to the best of his ability and experience he will at all times loyally and
conscientiously perform all of the duties and obligations required of him either
expressly or implicitly by the terms of this Agreement.


2.03.           Devotion of Entire Time to Company's Business and Exception.


(a)       Executive shall devote his ability and attention to the business of
Company during the term of this Agreement. However, the expenditure of
reasonable amounts of time for educational, charitable, or professional
activities shall not be deemed a breach of this Agreement if those activities do
not materially interfere with the services required under this Agreement.


(b)       This Agreement shall not be interpreted to prohibit Executive from
making passive personal investments or conducting private business affairs if
those activities do not materially interfere with the services required under
this Agreement.  For instance, working as part-time consultant for other
companies in the Executive’s off hours shall not be deemed as a breach of this
Agreement. However, Executive shall not, directly or indirectly, acquire, hold,
or retain any interest in any business competing with or similar in nature to
the business of Company.


2.04.           Location of Office.  Executive’s principal business office shall
be in Nanyang city of China.  However, Executive’s job responsibilities shall
include all business travel necessary to the performance of his job.


2.05.           Uniqueness of Executive’s Services.  Executive represents and
agrees that the services to be performed under the terms of this Agreement are
of a special, unique, unusual, extraordinary, and intellectual character that
gives them a peculiar value, the loss of which cannot be reasonably or
adequately compensated in damages in an action at law.  Executive therefore
expressly agrees that Company, in addition to any other rights or remedies that
Company may possess, shall be entitled to injunctive and other equitable relief
to prevent or remedy a breach of this Agreement by Executive.


2.06.           Adherence to Inside Information Policies.  Executive
acknowledges that Company is publicly-held and, as a result, has implemented
inside information policies designed to preclude its executives and those of its
subsidiaries from violating federal securities laws by trading on material,
non-public information or passing such information on to others in breach of any
duty owed to Company its parent or any third party.  Executive shall promptly
execute any agreements generally distributed by Company to its employees
requiring such employees to abide by its inside information policies.
 
 
Page 2 of 10

--------------------------------------------------------------------------------

 
 
3.             Obligations of Company.


3.01.           General Description.  Company shall provide Executive with the
compensation, incentives, benefits, and business expense reimbursement specified
elsewhere in this Agreement.


3.02.           Indemnification of Losses of Executive Company shall indemnify
Executive for all necessary expenditures or losses incurred by Executive in
direct consequence of the discharge of his duties on Company’s behalf.
 
4.             Compensation of Executive.
 
4.01.           Monthly Salary.


(a)       As compensation for the services to be rendered by Executive
hereunder, Company shall pay Executive an monthly before-individual-income-tax
salary at the rate per month of RMB10,000.


(b)       Executive shall receive such monthly increases in salary as may be
determined by Company’s CEO in his sole discretion at least annually on or about
each anniversary of the execution of this Agreement.


(c)       Executive shall pay the due individual income tax levied by the
applicable laws and other individual tax (if applicable) levied for the above
benefits paid by Executives. Company shall be entitled to deduct from each
salary payment, all deductions as may be required by applicable laws, including,
without limitation, deductions for U.S.A. federal, state and local income taxes
and FICA, and deductions for P.R.C. applicable laws.
 
4.02.           Salary Continuation During Disability.  If Executive for any
reason whatsoever becomes permanently disabled so that he is unable to perform
the duties prescribed herein, Company agrees to pay Executive his monthly
installments of salary, payable in the same manner as provided for the payment
of salary herein, for a period of up to six (6) months from the date of
disability or until the expiration of the employment term provided for herein,
whichever occurs sooner.


 
5.             Executive Benefits.
 
5.01.           Annual Vacation.  Executive shall be entitled to two (2) week
vacation time each year with full pay.  Executive may be absent from his
employment for vacation only at such times as Company’s CEO shall determine from
time to time.  If Executive is unable for any reason to take the total amount of
authorized vacation time during any year, he may accrue that time and add it to
vacation time for any following year or may receive a cash payment in an amount
equal to the amount of annual salary attributable to that period.
 
 
Page 3 of 10

--------------------------------------------------------------------------------

 
 
5.02.           Illness. On completion of one (1) year in the service of
Company, Executive shall be entitled to five (5) days per year as sick leave
with full pay.  Sick leave may not be accumulated or accrued for any following
year.


5.03.           Employee Benefit Programs.  Executive is entitled to participate
in any pension, 401(k), insurance or other employee benefit plan that is
maintained by Company for its executive officers, including programs of life and
medical insurance and reimbursement of membership fees in civic, social and
professional organizations


5.04.           Insurance. Company shall provide to Executive and pay premiums
on Company’s group medical insurance policy offered through Company, covering
Executive and Executive’s dependents.


5.05.           Severance Package.  If Executive’s employment with Company is
terminated pursuant to Sections 7.03 or 7.04, Executive shall be entitled to
three (3) month severance package consisting of Executive's compensation and all
benefits as provided for in Sections 5.  Payments shall be made in a lump sum.


6.             Business Expenses.


6.01.           Business Expenses.


(a)       Company shall promptly reimburse Executive for all reasonable business
expenses incurred by Executive in promoting the business of Company, including
expenditures for entertainment, gifts, and travel.


(b)       Each such expenditure shall be reimbursable only if it is of a nature
qualifying it as a proper deduction on the federal and state or China income tax
return of Company.


(c)       Each such expenditure shall be reimbursable only if Executive
furnishes to Company adequate records and other documentary evidence required by
federal and state statutes and regulations issued by the appropriate taxing
authorities for the substantiation of that expenditure as an income tax
deduction.


7.             Termination of Employment.


7.01.           Death or Disability.  Except as otherwise provided herein, this
Agreement shall automatically terminate without act by any party upon the death
or disability of Executive.  For purposes of this Section 7.01, “disability”
shall mean that for a period of 6 consecutive months, Executive is incapable of
substantially fulfilling the duties set forth in Section 2 because of physical,
mental or emotional incapacity resulting from injury, sickness or disease.  In
the event of death of Executive, Executive’s estate shall receive any unpaid,
earned compensation due Executive and this Agreement shall terminate. In the
event of Executive’s disability, the Executive will be paid compensation,
benefits and bonus which may accrue during the period of disability as set forth
in Sections 5.
 
 
Page 4 of 10

--------------------------------------------------------------------------------

 
 
7.02.           Termination for Cause. Company may terminate Executive’s
employment pursuant to the terms of this Agreement at any time for cause by
giving written notice of termination.  Such termination will become effective
upon the giving of such notice.  Upon any such termination for cause, Executive
shall have no right to compensation, bonus or reimbursement under Section 5. For
purposes of this Section 7.02, “cause” shall mean: (i) Executive is convicted of
a felony which is directly related to Executive’s employment or the business of
Company or could otherwise reasonably be expected to have a material adverse
effect on Company’s business, prospects or future stock price which price should
be measured over a period of at least six months.  Felonies involving the
driving of motor vehicles shall not be grounds for termination; (ii) Executive,
in carrying out his duties hereunder, has been found in a civil action to have
committed gross negligence or intentional misconduct resulting in either case in
direct material harm to Company; (iii) Executive is found in a civil action to
have breached his fiduciary duty to Company resulting in direct profit to him;
(iv) Executive is found in a civil action to have materially breached any
provision of Section 9 or Section 10; (v) Executive’s repeated refusal to act in
accordance with the reasonable directions of Company’s Board directing Executive
to perform services consistent with Executive’s status as an officer of Company,
which refusal is not cured by Executive within twenty (20) days of Executive’s
receipt of written notice thereof from Company (provided, however, that if such
breach cannot be cured within twenty (20) days and Executive commences the cure
thereof and diligently pursues the same, such failure shall not constitute
“cause” unless such breach is not cured in its entirety within thirty (30) days
of Executive’s receipt of the written notice of breach); (vi) Executive commits
acts of dishonesty, fraud, misrepresentation, or other acts of moral turpitude,
that would prevent the effective performance of his duties; and (vii)
Executive’s material breach of any obligations of Executive which remains
uncured for more than twenty (20) days after written notice thereof by Company
to Executive.  Executive's failure to comply with the requirements of Section 9
of this Agreement shall constitute a material breach of this Agreement.  The
term "found in a civil action" shall not apply until all appeals permissible
under the applicable rules of procedure or statute have been determined and no
further appeals are permissible.


7.03.           Termination Without Cause.  Company’s Board, in its sole
discretion, may terminate Executive’s employment without cause at any time upon
thirty (30) days written notice.  Upon effectiveness of such termination,
Executive shall be entitled to the severance package provided for in Section
5.05.


7.04.           Effect of Merger, Transfer of Assets, or Dissolution.  This
Agreement shall be automatically terminated by any voluntary or involuntary
dissolution of Company resulting from either a merger or consolidation in which
Company is not the consolidated or surviving corporation, or a transfer of all
or substantially all of the assets of Company. Upon effectiveness of such
termination, Executive shall be entitled to the severance package provided for
in Section 5.05.
 
 
Page 5 of 10

--------------------------------------------------------------------------------

 
 
7.05.           Termination by Executive.  Executive may terminate his
obligations under this Agreement by giving Company at least two (2) months
notice in advance or tendering to Company a total amount aggregating two (2)
months of his annual salary.


8.             Non-Competition Agreement.


8.01.           Competition with Company.  Until termination of his employment
and for a period of 12 months commencing on the date of termination, Executive,
directly or indirectly, in association with or as a stockholder, director,
officer, consultant, employee, partner, joint venture, member or otherwise of or
through any person, firm, corporation, partnership, association or other entity,
shall not compete with Company or any of its affiliates in any line of business
which is competitive with the business of Company within any metropolitan area
in the United States and the People’s Republic of China; provided, however, the
foregoing shall not prevent Executive from accepting employment with an
enterprise engaged in two or more lines of business, one of which is the same or
similar to Company's business (the “Prohibited Business”) if Executive’s
employment is totally unrelated to the Prohibited Business; provided, further,
the foregoing shall not prohibit Executive from owning up to 5% of the
securities of any publicly-traded enterprise provided Executive is not an
executive, director, officer, consultant to such enterprise or otherwise
reimbursed for services rendered to such enterprise.


8.02.           Solicitation of Customers.  During the periods in which the
provisions of Section 8.01 shall be in effect, Executive, directly or
indirectly, will not seek Prohibited Business from any Customer (as defined
below) on behalf of any enterprise or business other than Company that is in
direct competition with Company's business, refer Prohibited Business from any
Customer to any enterprise or business other than Company to any enterprise or
business that is in direct competition with Company's business or receive
commissions based on sales or otherwise relating to the Prohibited Business from
any Customer that is in direct competition with Company's business, or any
enterprise or business other than Company.  For purposes of this Agreement, the
term "Customer" means any person, firm, corporation, partnership, association or
other entity to which Company or any of its affiliates sold or provided goods or
services during the six-month period prior to the time at which any
determination is required to be made as to whether any such person, firm,
corporation, partnership, association or other entity is a Customer, or who or
which was approached by or who or which has approached an employee of Company
for the purpose of soliciting business from the Company or the third party, as
the case may be.


8.03.           No Payment.  Executive acknowledges and agrees that no separate
or additional payment to him will be required in consideration of his
undertakings in this Section 8.
 
 
Page 6 of 10

--------------------------------------------------------------------------------

 
 
9.             Non-Disclosure of Confidential Information.


9.01.           Confidential Information.  Confidential Information includes,
but is not limited to, trade secrets as defined by the common law and statute in
Delaware or any future Delawarean statute, processes, policies, procedures,
techniques, designs, drawings, know-how, show-how, technical information,
specifications, computer software and source code, information and data relating
to the development, research, testing, costs, marketing, Company's budgets and
strategic plans, and the identity and special needs of Customers, databases,
data, all technology relating to Company's businesses, systems, methods of
operation, client or Customer lists, Customer information, solicitation leads,
marketing and advertising materials, methods and manuals and forms, all of which
pertain to the activities or operations of Company, names, home addresses and
all telephone numbers and e-mail addresses of Company's executives, former
executives, clients and former clients.  In addition, Confidential Information
also includes Customers and the identity of and telephone numbers, e-mail
addresses and other addresses of executives or agents of Customers (each a
“Contact Person”) who are the persons with whom Company's executives and agents
communicate in the ordinary course of business.  Confidential Information also
includes, without limitation, Confidential Information received from the
Company's subsidiaries and affiliates.  For purposes of this Agreement, the
following will not constitute Confidential Information (i) information which is
or subsequently becomes generally available to the public through no act of
Executive, (ii) information set forth in the written records of Executive prior
to disclosure to Executive by or on behalf of Company which information is given
to Company in writing as of or prior to the date of this Agreement, and (iii)
information which is lawfully obtained by Executive in writing from a third
party (excluding any affiliates of Executive) who did not acquire such
confidential information or trade secret, directly or indirectly, from Executive
or Company.


9.02.           Legitimate Business Interests. Executive recognizes that Company
has legitimate business interests to protect and as a consequence, Executive
agrees to the restrictions contained in this Agreement because they further
Company's legitimate business interests. These legitimate business interests
include, but are not limited to: (i) trade secrets; (ii) valuable confidential
business or professional information that otherwise does not qualify as trade
secrets including all Confidential Information; (iii) substantial relationships
with specific prospective or existing Customers or clients; (iv) Customer or
client goodwill associated with Company's business; and (v) specialized training
relating to Company's technology, methods and procedures.


9.03.           Confidentiality.  For a period of two (2) years following
termination of employment, the Confidential Information shall be held by
Executive in the strictest confidence and shall not, without the prior written
consent of Company, be disclosed to any person other than in connection with
Executive's employment by Company.  Executive further acknowledges that such
Confidential Information as is acquired and used by Company or its affiliates is
a special, valuable and unique asset.  Executive shall exercise all due and
diligence precautions to protect the integrity of Company’s Confidential
Information and to keep it confidential whether it is in written form, on
electronic media or oral.  Executive shall not copy any Confidential Information
except to the extent necessary to his employment nor remove any Confidential
Information or copies thereof from Company's premises except to the extent
necessary to his employment and then only with the authorization of the CEO of
Company.  All records, files, materials and other Confidential Information
obtained by Executive in the course of his employment with Company are
confidential and proprietary and shall remain the exclusive property of Company
or its Customers, as the case may be.  Executive shall not, except in connection
with and as required by his performance of his duties under this Agreement, for
any reason use for his own benefit or the benefit of any person or entity with
which he may be associated or disclose any such Confidential Information to any
person, firm, corporation, association or other entity for any reason or purpose
whatsoever without the prior written consent of the CEO of Company.


 
Page 7 of 10

--------------------------------------------------------------------------------

 
 
10.            Conflicts of Interest.  While employed by Company, Executive
shall not, directly or indirectly:


(a)       participate as an individual in any way in the benefits of
transactions with any of Company's Customers, including, without limitation,
having a financial interest in Company's Customers, or making loans to, or
receiving loans, from, Company's Customers;


(b)       realize a personal gain or advantage from a transaction in which
Company has an interest or use information obtained in connection with
Executive's employment with Company for Executive's personal advantage or gain;
or


(c)       accept any offer to serve as an officer, director, partner,
consultant, manager with, or to be employed in a technical capacity by, a person
or entity which does business with Company.


11.            General Provisions.


11.01.         Notices. Notices and Addresses. All notices, offers, acceptance
and any other acts under this Agreement (except payment) shall be in writing,
and shall be sufficiently given if delivered to the addressees in person, by
Federal Express or similar receipted delivery, by facsimile delivery or, if
mailed, postage prepaid, by certified mail, return receipt requested, as
follows:
 
To Company:
Universal Solar Technology, Inc.
 
No. 1 Pingbei Road 2, Nanping Science &
Technology Industrial Park Zhuhai City,
Guangdong Province The People’s Republic of
China 519060
   
To Executive:
Weilei Lv
 
Nanyang city, China

 
or to such other address as either of them, by notice to the other may designate
from time to time. The transmission confirmation receipt from the sender's
facsimile machine shall be evidence of successful facsimile delivery. Time shall
be counted to, or from, as the case may be, the delivery in person or by mailing


11.02.         Attorneys’ Fees and Costs.  If any legal action is necessary to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to reasonable attorneys' fees, costs, and necessary disbursements in
addition to any other relief to which that party may be entitled. This provision
shall be construed as applicable to the entire Agreement.
 
 
Page 8 of 10

--------------------------------------------------------------------------------

 
 
11.03.         Modifications. Any modification of this Agreement will be
effective only if it is in writing signed by the party to be charged.


11.04.         Effect of Waiver.  The failure of either party to insist on
strict compliance with any of the terms, covenants, or conditions of this
Agreement by the other party shall not be deemed a waiver of that term,
covenant, or condition, nor shall any waiver or relinquishment of any right or
power at any one time or times be deemed a waiver or relinquishment of that
right or power for all or any other times.


11.05.         Partial Invalidity.  If any provision in this Agreement is held
by a court of competent jurisdiction to be invalid, void, or unenforceable, the
remaining provisions shall nevertheless continue in full force without being
impaired or invalidated in any way.


11.06.         Law Governing Agreement.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada.


11.07.         Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. The execution of this
Agreement may be by actual or facsimile signature.


11.08.         Additional Documents.  The parties hereto shall execute such
additional instruments as may be reasonably required by their counsel in order
to carry out the purpose and intent of this Agreement and to fulfill the
obligations of the parties hereunder.


11.09.         Section and Paragraph Headings.  The section and paragraph
headings in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement.


11.10.         Arbitration.  Except for a claim for equitable relief, any
controversy, dispute or claim arising out of or relating to this Agreement, or
its interpretation, application, implementation, breach or enforcement which the
parties are unable to resolve by mutual agreement, shall be settled by
submission by either party of the controversy, claim or dispute to binding
arbitration in China International Economic and Trade Arbitration Commission
(unless the parties agree in writing to a different location), before three
arbitrators in accordance with the rules of the American Arbitration Association
then in effect.  In any such arbitration proceeding the parties agree to provide
all discovery deemed necessary by the arbitrators.  The decision and award made
by the arbitrators shall be final, binding and conclusive on all parties hereto
for all purposes, and judgment may be entered thereon in any court having
jurisdiction thereof.
 
 
Page 9 of 10

--------------------------------------------------------------------------------

 
 
11.11.         Entire Agreement.  This Agreement supersedes any and all other
Agreements, either oral or in writing, between the parties hereto with respect
to the employment of Executive by Company, and contains all of the covenants and
Agreements between the parties with respect to that employment in any manner
whatsoever. Each party to this Agreement acknowledges that no representations,
inducements, promises, or Agreements, orally or otherwise, have been made by any
party, or anyone acting on behalf of any party, which are not embodied herein,
and that no other Agreement, statement, or promise not contained in this
Agreement shall be valid or binding.

 
IN WITNESS WHEREOF, Company and Executive have executed this Agreement as of the
date and year first above written.
 
COMPANY:
 
EXECUTIVE:
Universal Solar Technology, Inc.
 
Weilei Lv
     
/s/ Wensheng Chen
 
/s/ Weilei Lv
     
Wensheng Chen
 
 Weilei Lv

 
 
 
 
 
Page 10 of 10


--------------------------------------------------------------------------------